(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   HAWAII ET AL. v. OFFICE OF HAWAIIAN AFFAIRS 

                        ET AL. 


         CERTIORARI TO THE SUPREME COURT OF HAWAII

  No. 07–1372. Argued February 25, 2009—Decided March 31, 2009
After the overthrow of the Hawaiian monarchy in 1893, Congress an
  nexed the Territory of Hawaii pursuant to the Newlands Resolution,
  under which Hawaii ceded to the United States the “absolute fee” and
  ownership of all public, government, and crown lands. In 1959, the
  Admission Act made Hawaii a State, granting it “all the public lands
  . . . held by the United States,” §5(b), and requiring these lands, “to
  gether with the proceeds from [their] sale . . . , [to] be held by [the]
  State as a public trust,” §5(f). Hawaii state law also authorizes the
  State to use or sell the ceded lands, provided the proceeds are held in
  trust for Hawaiian citizens. In 1993, Congress’ joint Apology Resolu
  tion “apologize[d]” for this country’s role in overthrowing the Hawai
  ian monarchy, §1, and declared that nothing in the resolution was
  “intended to serve as a settlement of any claims against the United
  States,” §3.
      The “Leiali’i parcel,” a Maui tract of former crown land, was ceded
  to the United States at annexation and has been held by the State
  since 1959 as part of the Admission Act §5(f) trust. Hawaii’s afford
  able housing agency (HFDC) received approval to remove the parcel
  from the trust and redevelop it upon compensating respondent Office
  of Hawaiian Affairs (OHA), which manages funds from the use or
  sale of ceded lands for the benefit of native Hawaiians. After HFDC
  refused OHA’s demand that the payment include a disclaimer pre
  serving any native Hawaiian claims to lands transferred from the
  trust for redevelopment, respondents sued to enjoin the sale or trans
  fer of the Leiali’i parcel and any other of the ceded lands until final
  determination of native Hawaiians’ claims. The state trial court en
  tered judgment against respondents, but the Hawaiian Supreme
  Court vacated that ruling. Relying on the Apology Resolution, the
2            HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                                 Syllabus

    court granted the injunction that respondents requested, rejecting
    petitioners’ argument that the Admission Act and state law give the
    State explicit power to sell ceded lands.
Held:
    1. This Court has jurisdiction. Respondents argue to no avail that
 the case does not raise a federal question because the State Supreme
 Court merely held that the sale of ceded lands would constitute a
 breach of the State’s fiduciary duty to Native Hawaiians under state
 law. The Court has jurisdiction whenever “a state court decision
 fairly appears to rest primarily on federal law, or to be interwoven
 with the federal law.” Michigan v. Long, 463 U. S. 1032, 1040. Far
 from providing a plain statement that its decision rested on state
 law, the state court plainly held that the decision was dictated by
 federal law, particularly the Apology Resolution. Pp. 6–7.
    2. The Apology Resolution did not strip Hawaii of its sovereign au
 thority to alienate the lands the United States held in absolute fee
 and granted to the State upon its admission to the Union. Pp. 7–12.
       (a) Neither of the resolution’s substantive provisions justifies the
 judgment below. The first such provision’s six verbs—i.e., Congress
 “acknowledge[d] the historical significance” of the monarchy’s over
 throw, “recognize[d] and commend[ed] efforts of reconciliation” with
 native Hawaiians, “apologize[d] to [them]” for the overthrow, “ex
 presse[d] [the] commitment to acknowledge [the overthrow’s] ramifi
 cations,” and “urge[d] the President . . . to also acknowledge [those]
 ramifications,” §1—are all conciliatory or precatory. This is not the
 kind of language Congress uses to create substantive rights, espe
 cially rights enforceable against the cosovereign States. See, e.g.,
 Pennhurst State School and Hospital v. Halderman, 451 U. S. 1, 17–
 18. The resolution’s second substantive provision, the §3 disclaimer,
 by its terms speaks only to those who may or may not have “claims
 against the United States.” The State Supreme Court, however, read
 §3 as a congressional recognition—and preservation—of claims
 against Hawaii. There is no justification for turning an express dis
 claimer of claims against one sovereign into an affirmative recogni
 tion of claims against another. Pp. 8–10.
       (b) The State Supreme Court’s conclusion that the 37 “whereas”
 clauses prefacing the Apology Resolution clearly recognize native
 Hawaiians’ “unrelinquished” claims over the ceded lands is wrong for
 at least three reasons. First, such “whereas” clauses cannot bear the
 weight that the lower court placed on them. See, e.g., District of Co
 lumbia v. Heller, 554 U. S. ___, ___, n. 3. Second, even if the clauses
 had some legal effect, they did not restructure Hawaii’s rights and
 obligations, as the lower court found. “[R]epeals by implication are
 not favored and will not be presumed unless the intention of the leg
                     Cite as: 556 U. S. ____ (2009)                      3

                                Syllabus

  islature to repeal [is] clear and manifest.” National Assn. of Home
  Builders v. Defenders of Wildlife, 551 U. S. 644, ___. The Apology
  Resolution reveals no such intention, much less a clear and manifest
  one. Third, because the resolution would raise grave constitutional
  concerns if it purported to “cloud” Hawaii’s title to its sovereign lands
  more than three decades after the State’s admission to the Union,
  see, e.g., Idaho v. United States, 533 U. S. 262, 280, n. 9, the Court re
  fuses to read the nonsubstantive “whereas” clauses to create such a
  “cloud” retroactively, see, e.g., Clark v. Martinez, 543 U. S. 371, 381–
  382. Pp. 10–12.
117 Haw. 174, 177 P. 3d 884, reversed and remanded.

  ALITO, J., delivered the opinion for a unanimous Court.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–1372
                                   _________________


     HAWAII, ET AL., PETITIONERS v. OFFICE OF 

            HAWAIIAN AFFAIRS ET AL. 

ON WRIT OF CERTIORARI TO THE SUPREME COURT OF HAWAII
                                [March 31, 2009]

  JUSTICE ALITO delivered the opinion of the Court.
  This case presents the question whether Congress
stripped the State of Hawaii of its authority to alienate its
sovereign territory by passing a joint resolution to apolo
gize for the role that the United States played in over
throwing the Hawaiian monarchy in the late 19th century.
Relying on Congress’ joint resolution, the Supreme Court
of Hawaii permanently enjoined the State from alienating
certain of its lands, pending resolution of native Hawai
ians’ land claims that the court described as “unrelin
quished.” We reverse.
                             I

                             A

   In 1893, “[a] so-called Committee of Safety, a group of
professionals and businessmen, with the active assistance
of John Stevens, the United States Minister to Hawaii,
acting with the United States Armed Forces, replaced the
[Hawaiian] monarchy with a provisional government.”
Rice v. Cayetano, 528 U. S. 495, 504–505 (2000). “That
government sought annexation by the United States,” id.,
at 505, which the United States granted, see Joint Resolu
tion to Provide for Annexing the Hawaiian Islands to the
2          HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                        Opinion of the Court

United States, No. 55, 30 Stat. 750 (hereinafter Newlands
Resolution). Pursuant to the Newlands Resolution, the
Republic of Hawaii “cede[d] absolutely and without re
serve to the United States of America all rights of sover
eignty of whatsoever kind” and further “cede[d] and trans
fer[red] to the United States the absolute fee and
ownership of all public, Government, or Crown lands,
public buildings or edifices, ports, harbors, military
equipment, and all other public property of every kind and
description belonging to the Government of the Hawaiian
Islands, together with every right and appurtenance
thereunto appertaining” (hereinafter ceded lands).1 Ibid.
The Newlands Resolution further provided that all “prop
erty and rights” in the ceded lands “are vested in the
United States of America.” Ibid.
  Two years later, Congress established a government for
the Territory of Hawaii. See Act of Apr. 30, 1900, ch. 339,
31 Stat. 141 (hereinafter Organic Act). The Organic Act
reiterated the Newlands Resolution and made clear that
the new Territory consisted of the land that the United
States acquired in “absolute fee” under that resolution.
See §2, ibid. The Organic Act further provided:
    “[T]he portion of the public domain heretofore known
    as Crown land is hereby declared to have been, on [the
    effective date of the Newlands Resolution], and prior
    thereto, the property of the Hawaiian government,
    and to be free and clear from any trust of or concern
    ing the same, and from all claim of any nature what
    soever, upon the rents, issues, and profits thereof. It
    shall be subject to alienation and other uses as may be
    provided by law.” §99, id., at 161; see also §91, id., at
    159.
——————
  1 “Crown lands” were lands formerly held by the Hawaiian monarchy.

“Public” and “Government” lands were other lands held by the Hawai
ian government.
                 Cite as: 556 U. S. ____ (2009)            3

                     Opinion of the Court

   In 1959, Congress admitted Hawaii to the Union. See
Pub. L. 86–3, 73 Stat. 4 (hereinafter Admission Act).
Under the Admission Act, with exceptions not relevant
here, “the United States grant[ed] to the State of Hawaii,
effective upon its admission into the Union, the United
States’ title to all the public lands and other public prop
erty within the boundaries of the State of Hawaii, title to
which is held by the United States immediately prior to its
admission into the Union.” §5(b), id., at 5. These lands,
“together with the proceeds from the sale or other disposi
tion of [these] lands and the income therefrom, shall be
held by [the] State as a public trust” to promote various
public purposes, including supporting public education,
bettering conditions of Native Hawaiians, developing
home ownership, making public improvements, and pro
viding lands for public use. §5(f), id., at 6. Hawaii state
law also authorizes the State to use or sell the ceded
lands, provided that the proceeds are held in trust for the
benefit of the citizens of Hawaii. See, e.g., Haw. Rev. Stat.
§§171–45, 171–18 (1993).
   In 1993, Congress enacted a joint resolution “to ac
knowledge the historic significance of the illegal overthrow
of the Kingdom of Hawaii, to express its deep regret to the
Native Hawaiian people, and to support the reconciliation
efforts of the State of Hawaii and the United Church of
Christ with Native Hawaiians.” Joint Resolution to Ac
knowledge the 100th Anniversary of the January 17, 1893
Overthrow of the Kingdom of Hawaii, Pub. L. 103–150,
107 Stat. 1510, 1513 (hereinafter Apology Resolution). In
a series of the preambular “whereas” clauses, Congress
made various observations about Hawaii’s history. For
example, the Apology Resolution states that “the indige
nous Hawaiian people never directly relinquished their
claims . . . over their national lands to the United States”
and that “the health and well-being of the Native Hawai
ian people is intrinsically tied to their deep feelings and
4         HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                     Opinion of the Court

attachment to the land.” Id., at 1512. In the same vein,
the resolution’s only substantive section—entitled “Ac
knowledgement and Apology”—states that Congress:
       “(1) . . . acknowledges the historical significance of
    this event which resulted in the suppression of the in
    herent sovereignty of the Native Hawaiian people;
       “(2) recognizes and commends efforts of reconcilia
    tion initiated by the State of Hawaii and the United
    Church of Christ with Native Hawaiians;
       “(3) apologizes to Native Hawaiians on behalf of the
    people of the United States for the overthrow of the
    Kingdom of Hawaii on January 17, 1893 with the par
    ticipation of agents and citizens of the United States,
    and the deprivation of the rights of Native Hawaiians
    to self-determination;
       “(4) expresses its commitment to acknowledge the
    ramifications of the overthrow of the Kingdom of Ha
    waii, in order to provide a proper foundation for rec
    onciliation between the United States and the Native
    Hawaiian people; and
       “(5) urges the President of the United States to also
    acknowledge the ramifications of the overthrow of the
    Kingdom of Hawaii and to support reconciliation ef
    forts between the United States and the Native Ha
    waiian people.” Id., at 1513.
Finally, §3 of the Apology Resolution states that “Nothing
in this Joint Resolution is intended to serve as a settle
ment of any claims against the United States.” Id., at
1514.
                             B
  This suit involves a tract of former crown land on Maui,
now known as the “Leiali’i parcel,” that was ceded in
“absolute fee” to the United States at annexation and has
been held by the State since 1959 as part of the trust
                  Cite as: 556 U. S. ____ (2009)            5

                      Opinion of the Court

established by §5(f) of the Admission Act. The Housing
Finance and Development Corporation (HFDC)—Hawaii’s
affordable housing agency—received approval to remove
the Leiali’i parcel from the §5(f) trust and redevelop it. In
order to transfer the Leiali’i parcel out of the public trust,
HFDC was required to compensate respondent Office of
Hawaiian Affairs (OHA), which was established to receive
and manage funds from the use or sale of the ceded lands
for the benefit of native Hawaiians. Haw. Const., Art. XII,
§§4–6.
    In this case, however, OHA demanded more than mone
tary compensation. Relying on the Apology Resolution,
respondent OHA demanded that HFDC include a dis
claimer preserving any native Hawaiian claims to owner
ship of lands transferred from the public trust for redevel
opment.         HFDC declined to include the requested
disclaimer because “to do so would place a cloud on title,
rendering title insurance unavailable.” App. to Pet. for
Cert. 207a.
    Again relying on the Apology Resolution, respondents
then sued the State, its Governor, HFDC (since renamed),
and its officials. Respondents sought “to enjoin the defen
dants from selling or otherwise transferring the Leiali’i
parcel to third parties and selling or otherwise transfer
ring to third parties any of the ceded lands in general until
a determination of the native Hawaiians’ claims to the
ceded lands is made.” Office of Hawaiian Affairs v. Hous
ing and Community Development Corp. of Hawaii, 117
Haw. 174, 189, 177 P. 3d 884, 899 (2008). Respondents
“alleged that an injunction was proper because, in light of
the Apology Resolution, any transfer of ceded lands by the
State to third-parties would amount to a breach of trust
. . . .” Id., at 188, 177 P. 3d, at 898.
    The state trial court entered judgment against respon
dents, but the Supreme Court of Hawaii vacated the lower
court’s ruling. Relying on a “plain reading of the Apology
6         HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                      Opinion of the Court

Resolution,” which “dictate[d]” its conclusion, id., at 212,
177 P. 3d, at 988, the State Supreme Court ordered “an
injunction against the defendants from selling or other
wise transferring to third parties (1) the Leiali’i parcel and
(2) any other ceded lands from the public lands trust until
the claims of the native Hawaiians to the ceded lands have
been resolved,” id., at 218, 177 P. 3d, at 928. In doing so,
the court rejected petitioners’ argument that “the State
has the undoubted and explicit power to sell ceded lands
pursuant to the terms of the Admission Act and pursuant
to state law.” Id., at 211, 177 P. 3d, at 920 (internal quo
tation marks and alterations omitted). We granted certio
rari. 555 U. S. ___ (2008).
                               II
   Before turning to the merits, we first must address our
jurisdiction. According to respondents, the Supreme Court
of Hawaii “merely held that, in light of the ongoing recon
ciliation process, the sale of ceded lands would constitute a
breach of the State’s fiduciary duty to Native Hawaiians
under state law.” Brief for Respondents 17. Because
respondents believe that this case does not raise a federal
question, they urge us to dismiss for lack of jurisdiction.
   Although respondents dwell at length on that argument,
see id., at 19–34, we need not tarry long to reject it. This
Court has jurisdiction whenever “a state court decision
fairly appears to rest primarily on federal law, or to be
interwoven with the federal law, and when the adequacy
and independence of any possible state law ground is not
clear from the face of the opinion.” Michigan v. Long, 463
U. S. 1032, 1040–1041 (1983). Far from providing a “plain
statement” that its decision rested on state law, id., at
1041, the State Supreme Court plainly held that its deci
sion was “dictate[d]” by federal law—in particular, the
Apology Resolution, see 117 Haw., at 212, 177 P. 3d, at
922. Indeed, the court explained that the Apology Resolu
                     Cite as: 556 U. S. ____ (2009)                    7

                          Opinion of the Court

tion lies “[a]t the heart of [respondents’] claims,” that
respondents’ “current claim for injunctive relief is . . .
based largely upon the Apology Resolution,” and that
respondents’ arguments presuppose that the Apology
Resolution “changed the legal landscape and restructured
the rights and obligations of the State.” Id., at 189–190,
177 P. 3d, at 899–900 (internal quotation marks omitted).
The court noted that “[t]he primary question before this
court on appeal is whether, in light of the Apology Resolu
tion, this court should issue an injunction” against sale of
the trust lands, id., at 210, 177 P. 3d, at 920, and it con
cluded, “[b]ased on a plain reading” of the Apology Resolu
tion, that “Congress has clearly recognized that the native
Hawaiian people have unrelinquished claims over the
ceded lands,” id., at 191, 177 P. 3d, at 901.
   Based on these and the remainder of the State Supreme
Court’s 77 references to the Apology Resolution, we have
no doubt that the decision below rested on federal law.2
We are therefore satisfied that this Court has jurisdiction.
See 28 U. S. C. §1257.
                              III
   Turning to the merits, we must decide whether the
Apology Resolution “strips Hawaii of its sovereign author
ity to sell, exchange, or transfer” (Pet. for Cert. i) the lands
——————
  2 Respondents argue that the Supreme Court of Hawaii relied on the

Apology Resolution “simply to support its factual determination that
Native Hawaiians have unresolved claims to the ceded lands.” Brief for
Respondents 21. Regardless of its factual determinations, however, the
lower court’s legal conclusions were, at the very least, “interwoven with
the federal law.” Michigan v. Long, 463 U. S. 1032, 1040 (1983). See
Office of Hawaiian Affairs v. Housing and Community Development
Corp. of Hawaii, 117 Haw. 174, 217, 218, 177 P. 3d 884, 927, 928 (2008)
(“hold[ing]” that respondents’ legal claim “arose” only when “the Apol
ogy Resolution was signed into law on November 23, 1993”); id., at 211,
n. 25, 177 P. 3d, at 921, n. 25 (emphasizing that “our holding is
grounded in Hawai‘i and federal law”). See also n. 4, infra.
8           HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                          Opinion of the Court

that the United States held in “absolute fee” (30 Stat. 750)
and “grant[ed] to the State of Hawaii, effective upon its
admission into the Union” (73 Stat. 5). We conclude that
the Apology Resolution has no such effect.
                            A
   “We begin, as always, with the text of the statute.”
Permanent Mission of India to United Nations v. City of
New York, 551 U. S. 193, 197 (2007). The Apology Resolu
tion contains two substantive provisions. See 107 Stat.
1513–1514. Neither justifies the judgment below.
   The resolution’s first substantive provision uses six
verbs, all of which are conciliatory or precatory. Specifi
cally, Congress “acknowledge[d] the historical signifi
cance” of the Hawaiian monarchy’s overthrow, “recog
nize[d] and commend[ed] efforts of reconciliation” with
native Hawaiians, “apologize[d] to [n]ative Hawaiians” for
the monarchy’s overthrow, “expresse[d] [Congress’s] com
mitment to acknowledge the ramifications of the over
throw,” and “urge[d] the President of the United States to
also acknowledge the ramifications of the overthrow . . . .”
§1. Such terms are not the kind that Congress uses to
create substantive rights—especially those that are en
forceable against the cosovereign States. See, e.g., Penn
hurst State School and Hospital v. Halderman, 451 U. S.
1, 17–18 (1981).3
——————
    3 TheApology Resolution’s operative provisions thus stand in sharp
contrast with those of other “apologies,” which Congress intended to
have substantive effect. See, e.g., Civil Liberties Act of 1988, 102 Stat.
903, 50 U. S. C. App. §1989 (2000 ed.) (acknowledging and apologizing
“for the evacuation, relocation and internment” of Japanese citizens
during World War II and providing $20,000 in restitution to each
eligible individual); Radiation Exposure Compensation Act, 104 Stat.
920, notes following 42 U. S. C. §2210 (2000 ed. and Supp. V) (“apolo
giz[ing] on behalf of the Nation . . . for the hardships” endured by those
exposed to radiation from above-ground nuclear testing facilities and
providing $100,000 in compensation to each eligible individual).
                     Cite as: 556 U. S. ____ (2009)                     9

                          Opinion of the Court

   The Apology Resolution’s second and final substantive
provision is a disclaimer, which provides: “Nothing in this
Joint Resolution is intended to serve as a settlement of
any claims against the United States.” §3. By its terms,
§3 speaks only to those who may or may not have “claims
against the United States.” The court below, however,
held that the only way to save §3 from superfluity is to
construe it as a congressional recognition—and preserva
tion—of claims against Hawaii and as “the foundation (or
starting point) for reconciliation” between the State and
native Hawaiians. 117 Haw., at 192, 177 P. 3d, at 902.
   “We must have regard to all the words used by Con
gress, and as far as possible give effect to them,” Louisville
& Nashville R. Co. v. Mottley, 219 U. S. 467, 475 (1911),
but that maxim is not a judicial license to turn an irrele
vant statutory provision into a relevant one. And we know
of no justification for turning an express disclaimer of
claims against one sovereign into an affirmative recogni
tion of claims against another.4 Cf. Pacific Bell Telephone
Co. v. linkLine Communications, Inc., 555 U. S. ___, ___
——————
  4 The  court below held that respondents “prevailed on the merits” by
showing that “Congress has clearly recognized that the native Hawai
ian people have unrelinquished claims over the ceded lands, which
were taken without consent or compensation and which the native
Hawaiian people are determined to preserve, develop, and transmit to
future generations.” 117 Haw., at 212, 177 P. 3d, at 922. And it
further held that petitioners failed to show that the State has the
“power to sell ceded lands pursuant to the terms of the Admission Act.”
Id., at 211, 177 P. 3d, at 921 (internal quotation marks and alterations
omitted). Respondents now insist, however, that their claims are
“nonjusticiable” to the extent that they are grounded on “broader moral
and political” bases. Brief for Respondents 18. No matter how respon
dents characterize their claims, it is undeniable that they have asserted
title to the ceded lands throughout this litigation, see id., at 40, n. 15
(conceding the point), and it is undeniable that the Supreme Court of
Hawaii relied on those claims in issuing an injunction, which is a legal
(and hence justiciable) remedy—not a moral, political, or nonjusticiable
one.
10         HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                      Opinion of the Court

(2009) (slip op., at 17) (“Two wrong claims do not make one
that is right”). The Supreme Court of Hawaii erred in
reading §3 as recognizing claims inconsistent with the title
held in “absolute fee” by the United States (30 Stat. 750)
and conveyed to the State of Hawaii at statehood. See
supra, at 2–3.
                                 B
  Rather than focusing on the operative words of the law,
the court below directed its attention to the 37 “whereas”
clauses that preface the Apology Resolution. See 107 Stat.
1510–1513. “Based on a plain reading of” the “whereas”
clauses, the Supreme Court of Hawaii held that “Congress
has clearly recognized that the native Hawaiian people
have unrelinquished claims over the ceded lands.” 117
Haw., at 191, 177 P. 3d, at 901. That conclusion is wrong
for at least three reasons.
  First, “whereas” clauses like those in the Apology Reso
lution cannot bear the weight that the lower court placed
on them. As we recently explained in a different context,
“where the text of a clause itself indicates that it does not
have operative effect, such as ‘whereas’ clauses in federal
legislation . . . , a court has no license to make it do what it
was not designed to do.” District of Columbia v. Heller,
554 U. S. ___, ___, n. 3 (2008) (slip op., at 4, n. 3). See also
Yazoo & Mississippi Valley R. Co. v. Thomas, 132 U. S.
174, 188 (1889) (“[A]s the preamble is no part of the act,
and cannot enlarge or confer powers, nor control the words
of the act, unless they are doubtful or ambiguous, the
necessity of resorting to it to assist in ascertaining the
true intent and meaning of the legislature is in itself fatal
to the claim set up”).
  Second, even if the “whereas” clauses had some legal
effect, they did not “chang[e] the legal landscape and
restructur[e] the rights and obligations of the State.” 117
Haw., at 190, 177 P. 3d, at 900. As we have emphasized,
                  Cite as: 556 U. S. ____ (2009)           11

                      Opinion of the Court

“repeals by implication are not favored and will not be
presumed unless the intention of the legislature to repeal
[is] clear and manifest.” National Assn. of Home Builders
v. Defenders of Wildlife, 551 U. S. 644, 662 (2007) (internal
quotation marks omitted). The Apology Resolution reveals
no indication—much less a “clear and manifest” one—that
Congress intended to amend or repeal the State’s rights
and obligations under Admission Act (or any other federal
law); nor does the Apology Resolution reveal any evidence
that Congress intended sub silentio to “cloud” the title that
the United States held in “absolute fee” and transferred to
the State in 1959. On that score, we find it telling that
even respondent OHA has now abandoned its argument,
made below, that “Congress . . . enacted the Apology Reso
lution and thus . . . change[d]” the Admission Act. App.
114a; see also Tr. of Oral Arg. 31, 37–38.
   Third, the Apology Resolution would raise grave consti
tutional concerns if it purported to “cloud” Hawaii’s title to
its sovereign lands more than three decades after the
State’s admission to the Union. We have emphasized that
“Congress cannot, after statehood, reserve or convey sub
merged lands that have already been bestowed upon a
State.” Idaho v. United States, 533 U. S. 262, 280, n. 9
(2001) (internal quotation marks and alteration omitted);
see also id., at 284 (Rehnquist, C. J., dissenting) (“[T]he
consequences of admission are instantaneous, and it ig
nores the uniquely sovereign character of that event . . . to
suggest that subsequent events somehow can diminish
what has already been bestowed”). And that proposition
applies a fortiori where virtually all of the State’s public
lands—not just its submerged ones—are at stake. In light
of those concerns, we must not read the Apology Resolu
tion’s nonsubstantive “whereas” clauses to create a retro
active “cloud” on the title that Congress granted to the
State of Hawaii in 1959. See, e.g., Clark v. Martinez, 543
U. S. 371, 381–382 (2005) (the canon of constitutional
12        HAWAII v. OFFICE OF HAWAIIAN AFFAIRS

                      Opinion of the Court

avoidance “is a tool for choosing between competing plau
sible interpretations of a statutory text, resting on the
reasonable presumption that Congress did not intend the
alternative which raises serious constitutional doubts”).
                         *     *    *
   When a state supreme court incorrectly bases a decision
on federal law, the court’s decision improperly prevents
the citizens of the State from addressing the issue in
question through the processes provided by the State’s
constitution. Here, the State Supreme Court incorrectly
held that Congress, by adopting the Apology Resolution,
took away from the citizens of Hawaii the authority to
resolve an issue that is of great importance to the people of
the State. Respondents defend that decision by arguing
that they have both state-law property rights in the land
in question and “broader moral and political claims for
compensation for the wrongs of the past.” Brief for Re
spondents 18. But we have no authority to decide ques
tions of Hawaiian law or to provide redress for past
wrongs except as provided for by federal law. The judg
ment of the Supreme Court of Hawaii is reversed, and the
case is remanded for further proceedings not inconsistent
with this opinion.
                                             It is so ordered.